 
 
I 
108th CONGRESS
2d Session
H. R. 3838 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2004 
Mrs. Johnson of Connecticut (for herself, Mr. Shays, Mr. Simmons, and Mr. Johnson of Illinois) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide grants to local governments to assist such local governments in participating in certain decisions related to certain Indian groups and Indian tribes. 
 
 
1.Grant program 
(a)In generalTo the extent funds are made available by appropriations and acceptable requests are submitted, the Secretary of the Interior shall provide grants to local governments to assist those local governments in participating (including, but not limited to, through administrative and judicial appeals) in the decisionmaking process related to actions described in subsection (b), if the Secretary determines that such actions are likely to significantly affect the people represented by the local governments and to reimburse local governments for the costs of such participation that were incurred after the date of the enactment of this Act. 
(b)Actions for which grants may be availableThe Secretary may make grants under this section for participation assistance related to the following actions: 
(1)AcknowledgementAn Indian group is seeking Federal acknowledgement or recognition (or reacknowledgement or rerecognition) and the Secretary determines that the Indian group seeking such acknowledgement or recognition (or reacknowledgement or rerecognition) has asserted or is likely to assert trust status with respect to land within boundaries of the area over which the local government has jurisdiction. 
(2)Trust landAn acknowledged Indian tribe is requesting that land within the boundaries of the area over which the local government has jurisdiction be put into trust status for that tribe. 
(3)Land claimsAn Indian group or an acknowledged Indian tribe is claiming interest in land based upon a treaty or a law specifically applicable to transfers of land or natural resources from, by, or on behalf of any Indian, Indian nation, or group, tribe, or band of Indians (including the Acts commonly known as the Trade and Intercourse Acts (1 Stat. 137; 2 Stat. 139; and 4 Stat. 729)). 
(4)Other actionsAny other action or proposed action relating to an Indian group or acknowledged Indian tribe if the Secretary determines that the action or proposed action is likely to significantly affect the people represented by that local government. 
(c)Amount of grantsGrants awarded under this section to a local government for any one action may not exceed $500,000 in any fiscal year. 
(d)DefinitionsFor the purposes of this section— 
(1)the term acknowledged Indian tribe means any Indian tribe, band, nation, pueblo, or other organized group or community which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians; and 
(2)the term Secretary means the Secretary of the Interior. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $8,000,000 for each fiscal year that begins after the date of the enactment of this Act. 
 
